I N THE COURT OF APPEALS

                                                                     FILED
                                                                      February 3, 1997

                                                                     Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk
HARRY GRAY SM TH,
             I                               )   KNOX CHANCERY
                                             )   C. A. NO. 03A01- 9609- CH- 00287
                                             )
           Pl a i nt i f f - Appe l l a nt   )
                                             )
                                             )
                                             )
                                             )
                                             )
vs .                                         )   HON. SHARON BELL
                                             )   CHANCELLOR
                                             )
                                             )
                                             )
                                             )
                                             )
CI TY OF KNOXVI LLE, CODE                    )   REVERSED, J UDGMENT VACATED a n d
ENFORCEM ENT,                                )   REMANDED
                                             )
           De f e nda nt - Appe l l e e      )




U. W LFRED NW A, Knoxvi l l e , f or Appe l l a nt .
    I        AUW


K. DI CKSON GRI SSOM,       De put y l a w di r e c t or ,   Ci t y of Kn o x vi l l e ,      f or
a pp e l l e e .




                                     O P I N I O N



                                                                             M M r a y, J .
                                                                              c ur
          Thi s i s a n a c t i on f or                       da ma ge s f or             pe r s ona l       i nj ur y a nd t h e

n e g l i g e nt , ma l i c i ous a nd wr ongf ul de s t r uc t i on of r e a l a nd pe r s o n a l

p r o p e r t y o f t he p l a i nt i f f , Ha r r y Gr a y Smi t h. Pl a i nt i f f f i l e d s u i t

i n t h e Cha nc e r y Cour t f or Knox Count y a l l e gi ng t ha t t he de f e nd a n t

d e s t r o y e d t hr e e pi e c e s of hi s pr ope r t y,                             l oc a t e d a t 1417 M g n o l i a
                                                                                                               a

Av e n u e , 1421 M gnol i a Ave nue a nd 400 W nona St r e e t Nor t h, wi t h o u t
                   a                           i

pr ope r        not i c e .           Pl a i nt i f f       c l a i me d       t ha t ,      n ot wi t hs t a ndi ng             a      " No

Tr e s pa s s i ng" s i gn he ha d e r e c t e d on t he pr e mi s e s , e mpl oye e s of t h e

Ci t y        d e s t r oye d       t he       s t r uc t ur e s         wi t hout          s e r vi c e       of        a ny        f i na l

c o n d e mn a t i on o r          d e mol i t i on not i c e .                 He f ur t he r a s s e r t s t ha t                     t he

d e f e n d a nt r e f us e d t o a l l ow hi m t o r e move me di c a l e qui pme nt f r om o n e

o f t h e s t r uc t ur e s i n whi c h he wa s l i vi ng.                                  He f ur t he r a l l e ge d t h a t

a s a r e s ul t           of t he de mol i t i on a n d ve r ba l                          t hr e a t s of bodi l y h a r m

whi c h h e c l a i ms we r e ma de by a ge nt s of t he de f e nda nt ,                                                  pl a i nt i f f
                                                                                                                     1
s u f f e r e d a he a r t a t t a c k n e c e s s i t a t i ng hos pi t a l i z a t i on.



           De f e nda nt f i l e d a mot i on t o di s mi s s b a s e d upon gr ounds t h a t

t he      Ci t y       wa s      i mmune          f r om s ui t            unde r         t he       pr ovi s i ons             of      t he

Go v e r n me nt a l          Tor t      Li a bi l i t y Ac t .                Tha t       m i on wa s
                                                                                            ot                      de ni e d,          a nd

d e f e n d a nt f i l e d a n Ans we r ,                  whi c h wa s s ubs e que nt l y a me nde d t o s e t

f or t h t h e de f e ns e s o f e xc l us i ve r e me di e s a nd l i mi t a t i ons o f a c t i o n s

a s s e t f or t h i n t he Sl um Cl e a r a nc e a nd Re de ve l opme nt Ac t , c odi f i e d

i n T. C. A. § 13- 21- 101 e t s e q .                          De f e nda nt t he n f i l e d a s e c ond mot i o n


          1
              Al t h o u g h t h e Pl a i n t i f f a l l e g e d p e r s o n a l i n j u r i e s a s a r e s u l t o f d e f e n d a n t ' s
a c t i o n s , t h e Ch a n c e l l o r r u l e d t h a t t h e c i t y wa s i mmu n e f r o m s u i t u n d e r t h e
p r o v i s i o n s o f t h e Go v e r n me n t a l To r t Li a b i l i t y Ac t .            Th e p l a i n t i f f h a s n o t r a i s e d
t ha t a s a n i s s ue on a ppe a l .

                                                                     2
t o d i s mi s s       ba s e d upon t hos e                gr oun d s .          Af t e r     a    he a r i ng on t h e

mo t i o n ,     t he t r i a l c our t i s s ue d a me mor a ndum opi ni on gr a nt i n g t h e

d e f e n d a nt ' s mot i on.



         The       pl a i nt i f f      a nd        d e f e nda nt       s t at e       t he       i s s ue         f or    our

c on s i d e r a t i on    v i r t ua l l y    t he       s a me .         We     s umma r i z e        t he     i s s ue    as

f o l l ows :     W t he r
                   he             t he t r i a l       c our t       e r r e d i n gr a nt i ng a mot i on t o

d i s mi s s .



         De s pi t e      bot h      pa r t i e s     l a be l i ng        t he     i s s ue       as    a     mot i on      to

d i s mi s s , i t a ppe a r s t ha t t hi s ma t t e r wa s di s pos e d of by t he t r i a l

c o u r t a s a mot i on f or s umma r y j udgme nt .                           A t r i a l c our t c a n c onv e r t

a Ru l e 1 2. 02( 6) mot i on t o di s mi s s i nt o a Rul e 56 mot i on f or s umma r y

j u d g me n t by c ons i de r i ng ma t e r i a l out s i de of t he pl e a di ngs .                                Kni e r i m

v.   Le a t he r wood ,        542 S. W 2d 806,
                                       .                          808 ( Te nn.         1976) .           Bot h pa r t i e s

s t a t e t ha t     t he t r i a l      c our t      di d c ons i de r ma t e r i a l              out s i de of t he

p l e a d i n gs , t he r e f or e , we mus t c ons i de r t he mot i on a s a mot i on f o r

s u mma r y j udgme nt .



         The s t a nda r ds gove r ni ng a n a ppe l l a t e c our t ' s r e vi e w of a t r i a l

c o u r t ' s a c t i on on a mot i on f or s umma r y j udgme nt a r e we l l - s e t t l e d .

Si n c e o u r i nqui r y i nvol ve s pur e l y a que s t i on of l a w, no pr e s umpt i o n

o f c o r r e c t ne s s a t t a c he s t o t he t r i a l c our t ' s j udgme nt , a nd our t a s k

is    c o n f i ne d      to   r e vi e wi ng        t he     r e c or d     to      de t e r mi ne          whe t he r     t he

r e qu i r e me nt s      of    T. R. C. P.          56     ha ve      be e n      me t .      Cowde n         v.      Sov r a n



                                                              3
Ba n k / Ce nt r a l      Sout h ,     8 16 S. W 2d 741,
                                                .                     744 ( Te nn.        1991) .       T. R. C. P.

56. 03 pr ovi de s            t ha t    s umma r y j udgme nt          is    onl y a ppr opr i a t e wh e r e

t he r e     is     no     ge nui ne      i s s ue     wi t h   r e ga r d   to    t he    ma t e r i a l    f act s

r e l e va nt t o t he c l a i m or de f e ns e c ont a i ne d i n t he mot i on a nd t h e

mo v i n g pa r t y i s e nt i t l e d t o j udgme nt                 a s a ma t t e r      of    l a w on t he

undi s put e d f a c t s .          Byr d v. Ha l l , 847 S. W 2d 208, 210 ( Te nn. 199 3 ) ;
                                                              .

An d e r s o n v.         St a nda r d Re gi s t e r       Co. ,    857 S. W 2d 555,
                                                                            .                     559 ( Te n n .

1 9 9 3 ) . The movi ng pa r t y ha s t he bur de n of pr ovi ng t ha t i t s mot i o n

s at i s f i es     t he s e r e qui r e me nt s .        Downe n v .        Al l s t a t e I ns .     Co. ,    811

S. W 2 d
    .          523,        524       ( Te nn.        1991) .    The      s t a nda r ds     gove r ni ng        t he

a s s e s s me nt    of e vi de nc e i n t he s umma r y j udgme nt                    c ont e xt      ar e al s o

we l l e s t a bl i s he d. Cour t s mus t vi e w t he e vi de nc e i n t he l i ght mo s t

f a v o r a b l e t o t he nonmovi ng pa r t y a nd mus t a l s o dr a w a l l r e a s ona b l e

i n f e r e nc e s i n t he nonmovi ng pa r t y' s f a vor . Byr d v. Ha l l , 847 S. W 2 d
                                                                                       .

a t 2 1 0 - 11.      Cour t s s houl d gr a nt a s umma r y j udgme nt onl y whe n b o t h

t h e f a c t s a nd t he c onc l us i ons t o be dr a wn f r om t he f a c t s pe r mi t a

r e a s o n a bl e pe r s on t o r e a c h onl y one c onc l us i on. Ca r ve l l v. Bot t oms ,

9 0 0 S. W 2d 23 ( Te nn. 1995) .
          .



           The Ci t y' s ma i n d e f e n s e t o t hi s a c t i on wa s t ha t t he pl a i nt i f f

f a i l e d t o a va i l         hi ms e l f    of    t he e xc l us i ve r e me dy a nd wi t hi n t h e

s t a t ut e of l i mi t a t i on c ont a i ne d i n T. C. A. § 13- 21- 101 e t s e q.                          Th e

Ch a nc e l l or ,       i n he r me mor a ndum opi ni on f r om t h e b e nc h,                     s umma r i z e d

t ha t r e me dy a s f ol l ows : " Re s pe c t f ul l y, c ouns e l , I be l i e ve unde r t he

s t a t u t e t ha t t he e xc l us i ve r e me dy a t l e a s t i n r e ga r d t o t he r e a l



                                                           4
p r o p e r t y i s t o f i l e f or t he i nj unc t i ve r e l i e f wi t hi n 60 da ys a f t e r

s e r v i c e a nd pos t i ng of t h e or de r . "                                            Sh e f u r t he r s t a t e d t ha t                          t he

Ci t y h a d ma i l e d t he not i c e s                                     t o pl a i nt i f f ,               but        t ha t        he i gno r e d
                                                                         2
a n d / o r r e j e c t e d s uc h not i c e s .                                  W b e l i e ve t ha t unde r t he s umma r y
                                                                                   e

j u d g me n t s t a nda r d, t hi s wa s e r r or .



            Pl a i nt i f f a l l e ge d i n hi s c ompl a i nt a nd s t a t e d i n a f f i da v i t s

s u p p o r t i ng hi s br i e f i n op pos i t i on t o t he s e c ond mot i on t o di s mi s s

t h a t h e ha d not r e c e i ve d not i c e .                                       Si nc e t he t r i a l j udge t ook s u c h

e vi de nc e            i nt o        c ons i de r a t i on                  in       de c i di ng           t he       s e c ond           mot i on           to

d i s mi s s , t he c our t wa s t o c ons t r ue t ha t e vi de nc e i n a l i g ht mo s t

f a v o r a b l e t o t he p l a i nt i f f .                         W be l i e ve t ha t t he e vi de nc e s ubmi t t e d
                                                                       e

b y t h e pl a i nt i f f d i d c r e a t e a ge nui ne i s s ue of ma t e r i a l f a c t a s t o

wh e t h e r pl a i nt i f f a c t ua l l y r e c e i ve d s uc h not i c e t hus pr e c l udi n g a

s u mma r y j udgme nt .                       W ma ke no de t e r mi na t i on,
                                                e                                                                   howe ve r ,             as      t o t he

me r i t s o f p l a i nt i f f ' s c l a i m t ha t                                  he di d not                  r e c e i ve not i c e ,                  but

me r e l y hol d t ha t i n l i ght of t hi s di s put e d f a c t , s umma r y j udgme n t

wa s i n a ppr opr i a t e a nd t he d e f e nda nt wa s not e nt i t l e d t o j udgme nt a s

a ma t t e r o f l a w.



            Fo r t he r e a s ons s e t f or t h a bove , we va c a t e t he t r i a l c our t ' s

j u d g me n t         gr a nt i ng s umma r y j udgme nt ,                                   a nd r e ma nd t he c a s e t o t h e




            2
               T. C. A. § 1 3 - 2 1 - 1 0 5 r e q u i r e s t h a t t h e mu n i c i p a l i t y s e r v e o r d e r s i s s u e d b y a p u b l i c o f f i c e r
e i t h e r p e r s o n a l l y , b y r e g i s t e r e d ma i l o r p u b l i c a t i o n i f t h e wh e r e a b o u t s o f t h e p r o p e r t y i s u n k n o wn
a n d c a n no t b e a s c e r t a i n e d b y t h e pu bl i c o f f i c e r i n t h e e xe r c i s e o f r e a s o n a b l e d i l i g e nc e .


                                                                                  5
t r i a l c our t f or f ur t he r pr oc e e di ngs c ons i s t e nt wi t h t hi s opi ni o n .

Co s t s o f a ppe a l a r e a dj udge d t o t he a ppe l l e e .



                                                   ___________________________ _ _ _
                                                   Don T. M M r a y, J .
                                                           c ur



CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i di ng J udge
                .


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J udge




                                               6
                                            I N THE COURT OF APPEALS




HARRY GRAY SM TH,
             I                                                  )       KNOX CHANCERY
                                                                )       C. A. NO. 03A01- 9609- CH- 00287
                                                                )
                    Pl a i nt i f f - Appe l l a nt             )
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
vs .                                                            )       HON. SHARON BELL
                                                                )       CHANCELLOR
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
CI TY OF KNOXVI LLE, CODE                                       )       REVERSED, J UDGMENT VACATED a n d
ENFORCEM ENT,                                                   )       REMANDED
                                                                )
                    De f e nda nt - Appe l l e e                )




                                                            ORDER



         Thi s       a ppe a l        c a me on t o b e h e a r d u p on t he r e c or d f r om t h e

Ch a nc e r y Cour t             of    Knox Co unt y,               br i e f s   a nd a r gume nt          of     c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e

wa s r e ve r s i bl e e r r or i n t he t r i a l c our t .

         We        va c a t e      t he      t r i al     c our t ' s        j udgme nt         gr a nt i ng       s umma r y

j u d g me n t ,     a nd       r e ma nd    t he       cas e   to       t he    t r i al     c our t      f or    f ur t h e r

p r o c e e d i ngs     c ons i s t e nt        wi t h t hi s         opi ni on.            Cos t s   of    a ppe a l     ar e

a d j u d g e d t o t he a ppe l l e e .
PER CURI AM




8